PER CURIAM.
James Bryant appeals from an order of indirect criminal contempt for violating an injunction against repeat violence filed and granted pursuant to section 784.046, Florida Statutes (1991). He claims now that the original injunction was improperly issued. When this injunction was entered in 1992 it may well have been erroneous. However, Bryant did not appeal the injunction order at that time. Neither did he seek relief pursuant to Florida Rule of Civil Procedure 1.540. Because Bryant did not appeal the original order, review of that order is barred. Because Bryant does not deny that he committed the acts constituting a violation of the injunction we affirm the finding of contempt. The trial court, however, neglected to put on the record, either orally or in writing, a factual finding of the circumstances constituting the contempt. This was error. See Fla. R.Crim.P. 3.840(f). We, accordingly, remand for entry of the appropriate findings.
DANAHY, A.C.J., and HALL and PATTERSON, JJ., concur.